        Case 3:19-cv-08828-MAS-LHG Document 28 Filed 06/06/19 Page 1 of 1 PageID: 777


                          CARELLA, BYRNE, CECCHI, OLSTEIN, BRODY & AGNELLO, P.C.
                                                                   COUNSELLORS AT LAW
                                                                        _____________
                                                                                            PETER G. STEWART
CHARLES C. CARELLA                  JAMES T. BYERS               5 BECKER FARM ROAD                                                RAYMOND J. LILLIE
BRENDAN T. BYRNE                    DONALD F. MICELI                                        FRANCIS C. HAND                        WILLIAM SQUIRE
                                                                ROSELAND, N.J. 07068-1739   AVRAM S. EULE
JAN ALAN BRODY                      A. RICHARD ROSS                                                                                STEPHEN R. DANEK
JOHN M. AGNELLO                     CARL R. WOODWARD, III
                                                                  PHONE (973) 994-1700      CHRISTOPHER H. WESTRICK*               DONALD A. ECKLUND
CHARLES M. CARELLA                  MELISSA E. FLAX                 FAX (973) 994-1744      JAMES A. O’BRIEN III**                 MEGAN A. NATALE
JAMES E. CECCHI                     DAVID G. GILFILLAN             www.carellabyrne.com                                            ZACHARY S. BOWER+
                                    G. GLENNON TROUBLEFIELD                                 OF COUNSEL                             MICHAEL CROSS
JAMES D. CECCHI (1933-1995)         BRIAN H. FENLON                                                                                CHRISTOPHER J. BUGGY
                                                                                            *CERTIFIED BY THE SUPREME COURT OF
JOHN G. GILFILLAN III (1936-2008)   LINDSEY H. TAYLOR                                                                              JOHN V. KELLY III
                                                                                            NEW JERSEY AS A CIVIL TRIAL ATTORNEY
ELLIOT M. OLSTEIN (1939-2014)       CAROLINE F. BARTLETT                                    **MEMBER NY AND MA BARS ONLY           MICHAEL A. INNES


                                                                    June 6, 2019                                                   +MEMBER FL BAR ONLY




         BY ECF

         Honorable Lois H. Goodman
         United States Magistrate Judge
         Clarkson S. Fisher U.S. Courthouse
         402 East State Street
         Trenton, New Jersey 08608

                                    Re:      The Doris Behr 2012 Irrevocable Trust v. Johnson & Johnson
                                             Civil Action No. 19-8828 (MAS)(LHG)

         Dear Judge Goodman:

                 We are co-counsel for proposed Intervenors the Colorado Public Employees’ Retirement
         Association and California Public Employees’ Retirement System. Presently pending before Your
         Honor is our motion to intervene, returnable on June 17. (Docket Entry 21) Defendant Johnson
         & Johnson had previously indicated that it took no position on our motion and Plaintiffs’ deadline
         to file any opposition was this past Monday, June 3. In light of the foregoing, we respectfully
         request that the Court treat our motion to intervene as unopposed.

                 Thank you for your attention to this matter. If the Court has any questions, we are available
         at your convenience.

                                                               Respectfully submitted,

                                                             CARELLA, BYRNE, CECCHI,
                                                            OLSTEIN, BRODY & AGNELLO

                                                                 /s/ James E. Cecchi

                                                                 JAMES E. CECCHI

         cc:          All counsel (via ECF)
